Mr. Justice McNary
delivered the following specially concurring opinion:
To the result reached in this case by Mr. Justice Burnett, I concur upon the proposition that error was committed by the court in requiring defendant on cross-examination to testify concerning matters extraneous to those elicited from him on his direct *160examination. Upon the other ground of reversal I dissent, following the doctrine announced in the dissenting opinions in the case of State v. Start, 65 Or. 178 (132 Pac. 512, 46 L. R. A. (N. S.) 266), and in the case of State v. McAllister, 67 Or. 480 (136 Pac. 354).